Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 8, 17 and 22.
b.	Claims 1-25 are pending on the application.
Drawings
2.	The drawings were received on 05/28/2020.  These drawings are review and accepted by examiner.
Specification
3.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “For example” in page 40, lines 7-8, which are implied.  Correction is required.  See MPEP § 608.01(b).
11  
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 17 and 19-20 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shen (US Pat 6,674,684 B1).
	Regarding to independent claim 17, Shen in Figures 1-4 are directly discloses 1an apparatus, comprising (memory chip with 4 and 8 banks, respectively in Figures 1-2): 
a die (memory chip 100) comprising: 
row logic circuitry (bank row latch & decoder circuit 40);
 	4a bank of a memory array (a bank memory array 12), the bank coupled with the row logic circuitry (the bank row latch & decoder circuit 40 coupled to the bank memory array 12) and 
6a controller (a controller logic circuit 20) coupled with the row logic circuitry (the bank row latch & decoder circuit 40) and the bank (the bank memory array 12), wherein the controller (the controller logic circuit 20) is configured to: 
receive an activate command (a command decoder 22) at the die (memory chip 100); Attorney Docket No. P555 (88231.1809)Micron Ref. No. 2019-2309.00/US 38 
9activate, in response to receiving the activate command (the command decoder 22), the 10row logic circuitry (the bank row latch & decoder circuit 40) activate, in response to receiving the activate command, the 12bank after activating the row logic circuitry; and 13perform, after activating the bank and using the row logic 14circuitry, an access operation for one or more memory cells within the bank. (for example, the control logic 20 include the command decoder 22 that decoder the instruction from the controller 60.  There is also an address register 30 to which the address A0-A12 and two ban ID bits BA0 and BA1 are input and stored are applied to a bank control logic circuit 34 to determine which of the four bank 12-0…12-3 is to be selected for a read or write operation, see at least in Figures 1-2, column 2, lines 47 to column 4, lines 30 and column 5, lines 41 to column 6, lines 67 and the related disclosures); 
11 
1Regarding dependent claim 19, Shen in Figures 1-4 are directly discloses 1an apparatus, comprising (memory chip with 4 and 8 banks, respectively in Figures 1-2) 1wherein the row logic circuitry (row address latch & decoder 40) comprises 2control logic (control logic 20) coupled with one or more sense amplifiers (sense amplifier 13) of the bank and is configured to 3activate the one more sense amplifiers (the sense amplifier 13 coupled to the memory banks 12, Figures 1-2).  
Regarding dependent claim 20, Shen in Figures 1-4 are directly discloses 1an apparatus, comprising (memory chip with 4 and 8 banks, respectively in Figures 1-2) 1wherein  1the row logic circuitry (row address latch & decoder 40) comprises 2one or more word line drivers (row address multiplexer 44 such as a word line drivers) coupled with one or more word lines of the bank and is 3configured to activate the one or more word lines (the row address multiplexer 44 coupled to the row address latch & decoder 40 to memory banks 12).  

Regarding claim 1, they encompass the same scope of invention as that of claims 17 and 19-20, except they draft the invention in method format instead of apparatus format.  Shen teach all the necessary elements to perform the method of these claims.  The aspects of the invention contained in claim 1 is therefore rejected in method format for the same reasons claims 17 and 19-20, were rejected in apparatus format, as discussed above in the prior paragraphs of the office action.
	
Allowable Subject Matter
5.	Claims 2-7, 18 and 20, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the method, wherein the row logic circuitry is activated 2based at least in part on a latency relative to an edge of a clock signal, and wherein the edge 3is concurrent with the activate command being received (claims 2-3), 1the method further comprising: 2receiving a second activate command prior to the activate command, wherein 3the row logic circuitry is activated in response to receiving the activate command and the 4second activate command (claim 4), 1the method, further comprising: 2receiving a precharge command at the memory device; and 3deactivating, in response to receiving the precharge command, the row logic 4circuitry (claim 5), t1he method, further comprising: 2operating the memory array in a stand-by mode prior to receiving the activate 3command, wherein the row logic circuitry is deactivated when the memory array is in the 4stand-by mode, and wherein the row logic circuitry is deactivated when the memory device 5receives the activate command (claim 6), t1he method, further comprising: 2operating the memory array in a power-down mode prior to receiving the 3activate command, wherein the row logic circuitry is deactivated when the memory array is 4in the power-down mode, and wherein the row logic circuitry is deactivated when the 5memory device receives the activate command (claim 7), an apparatus wherein the die further comprises: 2a first set of power supply nodes configured to have a first voltage differential; 3and 4a second set of power supply nodes configured to have a second voltage 5differential and coupled with the row logic circuitry, wherein the second voltage differential 6is smaller than the first voltage differential and wherein the controller is further configured to: 7activate the row logic circuitry based at least in part on coupling one or 8more of the first set of power supply nodes with one or more of the second set of 9power supply nodes (claim 18) and 1an apparatus wherein the controller is further configured 2to: 3receive a precharge command at the die; and 4deactivate, in response to receiving the precharge command, the row logic 5circuitry (claim 20).
6.	Claims 8-16 and 22-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 8: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “6activating, in response to receiving the access command, error correction code 7circuitry coupled with the memory array; and 8accessing one or more memory cells within a bank of the memory array based 9at least in part on activating the error correction code circuitry” in a method as claimed in the independent claim 8.  Claims 9-16 are also allowed because of their dependency on claim 8; or
Per claim 22: there is no teaching, suggestion, or motivation for combination in the prior art to “a bank of a memory array, the bank coupled with the error correction 5code circuitry; and 6a controller coupled with the error correction code circuitry and the 7bank, wherein the controller is configured to: 8receive an activate command at the die; 9receive an access command at the die after receiving the 10activate command; 11activate, in response to receiving the access command, the error 12correction code circuitry; and 13access one or more memory cells within the bank based at least 14in part on activating the error correction code circuitry” in an apparatus as claimed in the independent claim 22.  Claims 23-25 are also allowed because of their dependency on claim 22.
	1
Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ishikawa et al (US. 11,169,876) discloses a memory device may have a number of memory cells each of which stores a bit of information.
	Inno (US. 7,603,542) discloses the electronic computer comprises a processing device including a processor having reconfigurable hardware that can create a logical circuit with a program and a memory unit storing program.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.